Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Allowable Subject Matter
Claims 1-2; 4-16 are  allowed. The following is an examiner’s statement of reasons for allowance:

“a third instruction that, when executed, extracts bounce rate information of each of the one or more channels based on the first number of times and the second number of times; and a fourth instruction that, when executed, dynamically selects the second threshold based on identification information of each of the one or more channels among a plurality of predetermined thresholds, wherein the first threshold is determined while considering a delay time from when a receiver receives a user input of selecting the one or more channels to when the one or more channels are signal-processed and provided to a viewer, and the second threshold is a period of time required for the viewer who has selected the one or more channels and has checked a content of the one or more channels to determine whether to keep watching the one or more channels or to switch to another channel” as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                      Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425   
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425